101 F.3d 696
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff-Appellant,v.Fred W. GREENE;  John E. Lightfoot;  Edward L. Vasser;  DrewThompson;  Eugene Johnson;  Julie Bonds;  Louis B.Cei;  Nurse Copeland, Defendants-Appellees.
No. 96-6657.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1996.Decided Nov. 18, 1996.

Jack Ray Vigue, Appellant Pro Se.  Eric Karl Gould Fiske, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before MURNAGHAN, NIEMEYER and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's motion to compel compliance with a settlement agreement and declining to award injunctive relief.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Vigue v. Greene, No. CA-84-208 (E.D.Va. Apr. 12, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED